Citation Nr: 1454620	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease (DJD) status post total knee arthroplasty with residual contracture, to include as secondary to a service-connected disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left knee DJD status post total knee arthroplasty with residual contracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The September 2010 rating decision denied the Veteran's claim for service connection for the left knee DJD status post total knee arthroplasty with residual contracture, and the March 2011 rating decision denied the Veteran's claim for compensation for the same disability under the provisions of 38 U.S.C.A. § 1151.  


FINDING OF FACT

The competent evidence of record is in equipoise as to whether the Veteran's current left knee DJD status post total knee arthroplasty with residual contracture was either caused and/or aggravated beyond its natural progression by his service-connected low back disability and his service-connected radiculopathy in the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee DJD status post total knee arthroplasty with residual contracture have been met.  38 U.S.C.A. § 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left knee DJD status post total knee arthroplasty with residual contracture is dismissed as moot.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection for Left Knee DJD status post Total Knee Arthroplasty with Residual Contracture

The Veteran attributes her current left knee disability to her low back disability, as well as the service-connected disabilities associated with her left lower extremity.  See July 2010 statement of Veteran.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The evidence of record, including numerous VA treatment records dated from July 2008 to December 2011, the September 2010 VA examination report, and letters issued by the Veteran's orthopedic physician at the VA, T.G., M.D., and dated in March 2011, September 2011, and March 2012, all reflect ongoing treatment for the Veteran's left knee DJD.  The September 2010 VA examination report reflects a diagnosis of left knee DJD status post total knee arthroplasty with residual flexion contracture.  In the March 2011 letter, Dr. G. noted that the Veteran currently has residual flexion contracture and impaired gait following a total knee arthroplasty procedure performed in March 2010.  In addition, the Veteran is also service-connected for degenerative disk disease of the lumbosacral spine, and radiculopathy of the left lower extremity.  See January 2010 rating decision.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's left knee disability was caused or aggravated by her service-connected disabilities.  The Veteran was afforded a VA examination in connection to her left knee disorder in September 2010, at which time she provided her medical history, and reported to have injured her left knee in a motor vehicle accident (MVA) in 1986.  According to the Veteran, she sustained a left tibia/fibula fracture as a result of this accident, and underwent multiple surgeries and procedures, to include a non-union of the fracture, bone grafts and skin grafts following this incident.  It was also noted that she underwent a left total knee arthroplasty in March 2010.  After reviewing the Veteran's post-operative treatment records and evaluating her lower extremities and lumbar spine, the VA examiner diagnosed the Veteran with having left knee status post total knee arthroplasty, with residual flexion contracture, and determined that said disorder was neither caused, nor aggravated, by her service-connected low back disorder, her radiculopathy of the left lower extremity or her left lower extremity varicose veins.  The examiner based her opinion on the understanding that the evidence of record was negative for any clinical objective evidence of varicose veins or radiculopathy in the left lower extremity.  The examiner further reasoned that DJD of the lumbar spine does not cause unilateral DJD of the knee.  According to the examiner, the Veteran's left knee disorder was due to her 1986 MVA accident, the consequent injuries sustained as a result, and the multiple surgeries and procedures she underwent as a result of these traumatic injuries.  

In letters dated in March 2011, September 2011, and March 2012, Dr. G. noted that the Veteran was his patient, and that he had seen her on a number of occasions following her March 2010 total knee arthroplasty.  According to Dr. G., the March 2010 surgical procedure has not improved the Veteran's overall condition, as her range of motion is more limited than it was before the surgery and she has persistent complaints of pain.  In the September 2011 letter, Dr. G. noted that it is more likely than not that the Veteran's previously service-connected issues, including her low back and left lower leg radiculopathy may have impacted her left knee condition.   In the March 2012 letter, Dr. G. stated with certainty that the Veteran's present left knee condition was substantially impacted by her service-connected disorders - particularly her low back disorder and her left leg radiculopathy.  Based on these assertions, Dr. G. appears to intimate that the Veteran's left knee disorder was aggravated beyond its natural progression by her service-connected disorders.  

In light of the March 2012 letter issued by Dr. G., which establishes a relationship between the Veteran's current left knee disorder, and her service-connected disabilities, the Board finds that the third Wallin element required for service connection has also been satisfied.  

The Board acknowledges the September 2010 VA medical opinion, which does not relate the Veteran's left knee disorder to her service-connected disorders.  However, the Board does not find this opinion to be adequate.  Although the examiner based her opinion, in part, on the understanding that the evidence was clear for any signs or findings of varicose veins and/or radiculopathy in the left lower extremity, at a May 2012 VA examination in connection to the Veteran's service-connected varicose veins, the examiner, upon physical examination of the Veteran, determined that she did have varicose veins in the lower extremities, both of which were manifested by persistent edema that is incompletely relieved by elevation, constant pain, and aching and fatigue after prolonged standing or walking.  Also, at the May 2011 general VA examination, upon evaluating the Veteran's lower extremities, the examiner noted that the Veteran exhibited an abnormal response to soft touch in the left lower extremity as some areas of the leg had no sensation while others had decreased sensation in no particular dermatomal distribution pattern.  In addition, monofilament testing and position sensation revealed abnormalities over the left lower extremity, and straight leg tests produced positive results with radicular pain below the knee bilaterally.  In a June 2012 VA medical opinion, the examiner reviewed the claims file and determined that Veteran did in fact have a diagnosis of radiculopathy in the left lower extremity, as reflected by the positive straight leg test results, decreased sensation and strength in the left lower extremity, and the absence of a patellar reflex.  In light of these findings, the Board finds that the September 2010 medical opinion is based on an incomplete and inaccurate factual premise and does not provide a complete rationale.  Therefore, it is of little probative value because it is not predicated on an accurate factual history and thorough review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.) 

Thus, the VA examiner's opinion has less probative value, and, when weighed against the September 2011 and March 2012 positive opinions, the Board finds the evidence is at least in equipoise that the left knee DJD status post total knee arthroplasty with residual contracture was aggravated beyond the normal course of the condition, as a result of her service-connected low back disorder and radiculopathy of the left lower extremity.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for the left knee disorder is warranted.  Therefore, the Veteran's claim of entitlement to service connection for left knee DJD status post total knee arthroplasty with residual contracture is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2014).  

Entitlement to Compensation under 38 U.S.C. § 1151 for Left Knee Disability

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.361 (2014).  

In both claims the Veteran is seeking compensation benefits for the left knee DJD status post total knee arthroplasty with residual contracture.  In essence, 38 U.S.C.A. § 1131 and 38 U.S.C.A. § 1151 provide separate and alternative methods of obtaining VA compensation benefits.  Because the Board has granted service connection for the Veteran's claim for left knee DJD status post total knee arthroplasty with residual contracture under the provisions of 38 U.S.C. § 1131, the matter of the Veteran's alternative claim of entitlement to compensation benefits for the same disability under 38 U.S.C. § 1151 is rendered moot.  Indeed, any separate compensation for left knee DJD status post total knee arthroplasty with residual contracture would constitute pyramiding under 38 C.F.R. § 4.14 (2014).  Accordingly, the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).  


ORDER

Service connection for left knee DJD status post total knee arthroplasty with residual contracture is granted.  

The claim of entitlement to compensation under 38 U.S.C. § 1151 for left knee DJD status post total knee arthroplasty with residual contracture is dismissed as moot.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


